 



Exhibit 10.2
3,200,000 Shares
Citizens, Inc.
Class A Common Stock
(no par value)
PLACEMENT AGENT AGREEMENT
November 28, 2007
Oppenheimer & Co. Inc.
          As representative of the Placement Agents
          named in Schedule I hereto
125 Broad Street
New York, New York 10004
Dear Sirs:
     Citizens, Inc., a Colorado corporation (the “Company”), proposes to sell to
the Purchasers, pursuant to the terms of this Placement Agent Agreement (this
“Agreement”) and the Subscription Agreements in the form of Exhibit A attached
hereto (the “Subscription Agreements”) entered into with the Purchasers
identified therein (each a “Purchaser” and, collectively, the “Purchasers”), up
to an aggregate of 3,200,000 shares (the “Shares”) of the Company’s Class A
common stock, no par value (the “Common Stock”). The Company hereby confirms its
agreement with the placement agents named on Schedule I attached hereto (the
“Placement Agents”) as set forth below. Oppenheimer & Co. Inc. (“Oppenheimer”)
is acting as the representative of the Placement Agents and in such capacity is
hereinafter referred to as the “Representative.” Certain terms used herein are
defined in Section 14 hereof:
1. Agreement to Act as Placement Agent; Placement of Securities. On the basis of
the representations, warranties and agreements of the Company herein contained,
and subject to all the terms and conditions of this Agreement:

  (a)   The Company hereby authorizes the Placement Agents to act as its
exclusive agents to solicit offers for the purchase of all or part of the Shares
from the Company in connection with the proposed offering of the Shares (the
“Offering”). Until the Closing Date (as defined in Section 3 hereof) or upon the
termination of the Offering, the Company shall not, without the prior written
consent of the Representative, solicit or accept offers to purchase the Shares
otherwise than through the Placement Agents.     (b)   The Placement Agents
agree, as agents of the Company, to use their reasonable best efforts to solicit
offers to purchase the Shares from the Company on the terms and subject to the
conditions set forth in the Prospectus (as defined below). The Placement Agents
shall make commercially reasonable efforts to assist the

 



--------------------------------------------------------------------------------



 



      Company in obtaining performance by each Purchaser whose offer to purchase
Shares has been solicited by the Placement Agents and accepted by the Company,
but the Placement Agents shall not, except as otherwise provided in this
Agreement, be obligated to disclose the identity of any potential purchaser or
have any liability to the Company in the event any such purchase is not
consummated for any reason. Under no circumstances will the Placement Agents be
obligated to purchase any Shares for their own account and, in soliciting
purchases of Shares, the Placement Agents shall act solely as the Company’s
agents and not as principals. Notwithstanding the foregoing and except as
otherwise provided in Section 1(c) hereof, it is understood and agreed that the
Placement Agents (or their affiliates) may, solely at their discretion and
without any obligation to do so, purchase Shares as principals, provided,
however, that any such purchases by the Placement Agents shall be subject to the
prior approval of the Company, in its sole discretion, and that such purchases
are properly disclosed in the General Disclosure Package if required under the
securities laws.     (c)   Subject to the provisions of this Section 1, offers
for the purchase of Shares may be solicited by the Placement Agents as agents
for the Company at such times and in such amounts as the Placement Agents deem
advisable. Each Placement Agent shall communicate to the Company, orally or in
writing, each reasonable offer to purchase Shares received by it as agent of the
Company. The Company shall have the sole and absolute right to accept offers to
purchase the Shares and may reject any such offer, in whole or in part. Each
Placement Agent shall have the right, in its discretion reasonably exercised,
without notice to the Company, to reject any offer to purchase Shares received
by it, in whole or in part, and any such rejection shall not be deemed a breach
of its agreement contained herein.     (d)   The purchases of the Shares by the
Purchasers shall be evidenced by the execution of the Subscription Agreements by
each of the parties thereto.     (e)   As compensation for services rendered, on
the Closing Date the Company shall pay to the Placement Agents (or cause to be
paid out of escrow) by wire transfer of immediately available funds to an
account or accounts designated by the Representative, an amount equal to five
and a half percent (5.5%) of the gross proceeds received by the Company from the
sale of the Shares on such Closing Date.     (f)   No Share which the Company
has agreed to sell pursuant to this Agreement shall be deemed to have been
purchased and paid for, or sold by the Company, until such Share shall have been
delivered to the Purchaser thereof against payment by such Purchaser. If the
Company shall default in its obligations to deliver any Shares to a Purchaser
whose offer it has accepted, the Company shall indemnify and hold the Placement
Agents harmless against loss, claim or damage arising from or as a result of
such default by the Company in accordance with Section 7 hereof.

2. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with, the Placement Agents that:

2



--------------------------------------------------------------------------------



 



  (a)   The Company has prepared and filed in conformity with the requirements
of the Securities Act of 1933, as amended (the “Securities Act”), and published
rules and regulations thereunder (the “Rules and Regulations”) adopted by the
Securities and Exchange Commission (the “Commission”) a “shelf” Registration
Statement (as hereinafter defined) on Form S-3 as amended (No. 333-143518),
which became effective on June 22, 2007 (the “Effective Date”), including a base
prospectus relating to the Shares (the “Base Prospectus”), and such amendments
and supplements thereto as may have been required to the date of this Agreement.
The term “Registration Statement” as used in this Agreement means the
registration statement (including all exhibits, financial schedules and all
documents and information deemed to be a part of the Registration Statement
pursuant to Rule 430 or 424(b) of the Rules and Regulations), as amended or
supplemented to the date of this Agreement, including the Base Prospectus. The
Registration Statement is effective under the Securities Act and no stop order
preventing or suspending the effectiveness of the Registration Statement or
suspending or preventing the use of the Prospectus has been issued by the
Commission and, to the knowledge of the Company, no proceedings for that purpose
have been instituted or are threatened by the Commission. The Company, if
required by the Rules and Regulations, proposes to file the Prospectus (as
defined below), with the Commission pursuant to Rule 424(b) of the Rules and
Regulations. The term “Prospectus” as used in this Agreement means the
Prospectus, in the form in which it is to be filed with the Commission pursuant
to Rule 424(b) of the Rules and Regulations, or, if the Prospectus is not to be
filed with the Commission pursuant to Rule 424(b), the Prospectus in the form
included as part of the Registration Statement as of the Effective Date, except
that if any revised prospectus or prospectus supplement shall be provided to the
Placement Agents by the Company for use in connection with the offering and sale
of the Shares which differs from the Prospectus (whether or not such revised
prospectus or prospectus supplement is required to be filed by the Company
pursuant to Rule 424(b) of the Rules and Regulations), the term “Prospectus”
shall refer to such revised prospectus or prospectus supplement, as the case may
be, from and after the time it is first provided to the Placement Agents for
such use. Any preliminary prospectus or prospectus subject to completion
included in the Registration Statement or filed with the Commission pursuant to
Rule 424 of the Rules and Regulations is hereafter called a “Preliminary
Prospectus.” Any reference herein to the Registration Statement, any Preliminary
Prospectus or the Prospectus shall be deemed to refer to and include the
documents incorporated by reference therein pursuant to Item 12 of Form S-3
which were filed under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), on or before the last to occur of the Effective Date, the date
of the Preliminary Prospectus, or the date of the Prospectus, and any reference
herein to the terms “amend,” “amendment,” or “supplement” with respect to the
Registration Statement, any Preliminary Prospectus or the Prospectus shall be
deemed to refer to and include (i) the filing of any document under the Exchange
Act after the Effective Date, the date of such Preliminary Prospectus or the
date of the Prospectus, as the case may be, which is incorporated by reference
and (ii) any such document so filed, but excluding any documents or information
furnished to the

3



--------------------------------------------------------------------------------



 



      Commission under Item 2.02 or Item 7.01 of any Current Report on Form 8-K.
If the Company has filed an abbreviated registration statement to register
additional Shares pursuant to Rule 462(b) under the Rules and Regulations (the
“462(b) Registration Statement”), then any reference herein to the Registration
Statement shall also be deemed to include such 462(b) Registration Statement.

  (b)   As of the Applicable Time (as defined below) and as of the Closing Date,
neither (i) the Pricing Prospectus (as defined below) and any information
included on Schedule II hereto (the “Pricing Information”) and the General Use
Free Writing Prospectus (as defined below), if any, issued at or prior to the
Applicable Time, all considered together (collectively, the “General Disclosure
Package”), nor (ii) any individual Limited Use Free Writing Prospectus (as
defined below), if any, when considered together with the General Disclosure
Package, included or will include any untrue statement of a material fact or
omitted or will omit to state a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agents through the
Representative specifically for inclusion therein, which information the parties
hereto agree is limited to the Placement Agents’ Information (as defined in
Section 16 hereof). As used in this Section 2(b) and elsewhere in this
Agreement:         “Applicable Time” means 4:30 P.M., New York time, on the date
of this Agreement.         “Pricing Prospectus” means the Preliminary
Prospectus, if any, and the Base Prospectus, each as amended and supplemented as
of immediately prior to the Applicable Time, including any document incorporated
by reference therein and any prospectus supplement deemed to be a part thereof.
        “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the Securities Act relating to the
Shares in the form filed or required to be filed with the Commission or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the Securities Act.         “General Use Free Writing
Prospectus” means any Issuer Free Writing Prospectus that is identified on
Schedule III hereto.         “Limited Use Free Writing Prospectuses” means any
Issuer Free Writing Prospectus that is not a General Use Free Writing
Prospectus.     (c)   No order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Shares has been issued by the
Commission, and, to the knowledge of the

4



--------------------------------------------------------------------------------



 



      Company, no proceeding for that purpose or pursuant to Section 8A of the
Securities Act has been instituted or is threatened by the Commission. Each
Preliminary Prospectus, if any, at the time of filing thereof, and the General
Disclosure Package, at the Applicable Time, conformed in all material respects
to the requirements of the Securities Act and the Rules and Regulations, and did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representations or warranties as to
information contained in or omitted from any Preliminary Prospectus or the
General Discount Package in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agents through the
Representative specifically for inclusion therein, which information the parties
hereto agree is limited to the Placement Agents’ Information (as defined in
Section 16 hereof).

  (d)   At the time the Registration Statement and any amendments thereto became
effective, at the date of this Agreement and at the Closing Date, the
Registration Statement and any amendments thereto conformed and will conform in
all material respects to the requirements of the Securities Act and the Rules
and Regulations and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein not misleading; and the Pricing
Prospectus and Prospectus and any amendments or supplements thereto, at time the
Pricing Prospectus and Prospectus or any amendment or supplement thereto was
issued and at the Closing Date, conformed and will conform in all material
respects to the requirements of the Securities Act and the Rules and Regulations
and did not and will not contain an untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
light of the circumstances under which they were made, not misleading; provided,
however, that the foregoing representations and warranties in this Section 2(d)
shall not apply to information contained in or omitted from the Registration
Statement or the Pricing Prospectus and Prospectus, or any amendment or
supplement thereto, in reliance upon, and in conformity with, written
information furnished to the Company by the Placement Agents through the
Representative specifically for inclusion therein, which information the parties
hereto agree is limited to the Placement Agents’ Information (as defined in
Section 16 hereof).     (e)   Each Issuer Free Writing Prospectus, if any, as of
its issue date and at all subsequent times through the completion of the public
offer and sale of the Shares or until any earlier date that the Company notified
or notifies the Placement Agents as described in Section 4(e) hereof, did not,
does not and will not include any information that conflicted, conflicts or will
conflict with the information contained in the Registration Statement, Pricing
Prospectus or the Prospectus, including any document incorporated by reference
therein and any prospectus supplement deemed to be a part thereof that has not
been superseded or modified, or included or would include an untrue statement of
a material fact or omitted or would omit to

5



--------------------------------------------------------------------------------



 



      state a material fact required to be stated therein or necessary in order
to make the statements therein, in the light of the circumstances prevailing at
the subsequent time, not misleading. The foregoing sentence does not apply to
statements in or omissions from any Issuer Free Writing Prospectus in reliance
upon, and in conformity with, written information furnished to the Company by
the Placement Agents through the Representative specifically for inclusion
therein, which information the parties hereto agree is limited to the Placement
Agents’ Information (as defined in Section 16 hereof).

  (f)   The documents incorporated by reference in the Registration Statement,
the Pricing Prospectus and the Prospectus, when they became effective or were
filed with the Commission, as the case may be, conformed in all material
respects to the requirements of the Securities Act or the Exchange Act, as
applicable, and the rules and regulations of the Commission thereunder and none
of such documents contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading; and any further documents so filed and
incorporated by reference in the Registration Statement, the Pricing Prospectus
and the Prospectus, when such documents become effective or are filed with the
Commission , as the case may be, will conform in all material respects to the
requirements of the Securities Act or the Exchange Act, as applicable, and the
rules and regulations of the Commission thereunder and will not contain any
untrue statement of a material fact or omit to state any material fact required
to be stated therein or necessary to make the statements therein not misleading.
    (g)   The Company has not, directly or indirectly, distributed and will not
distribute any offering material in connection with the offering and sale of the
Shares other than any Preliminary Prospectus, the Pricing Prospectus and the
Prospectus and other materials, if any, permitted under the Securities Act and
consistent with Section 4(b) hereof. The Company will file with the Commission
all Issuer Free Writing Prospectuses, if any, in the time and manner required
under Rules 164(b)(2) and 433(d) under the Securities Act.     (h)   (i) The
Company has been duly incorporated and is validly existing as a corporation in
good standing under the Laws of the State of Colorado, and (ii) each of the
subsidiaries of the Company, as listed on Schedule IV hereto (collectively, the
“Subsidiaries”), has been duly incorporated and is validly existing as a
corporation in good standing under the Laws of the jurisdiction of its
incorporation. The Company and each of the Subsidiaries have all requisite
corporate power and authority and all necessary authorizations, consents,
approvals, orders, licenses (including, without limitation, insurance licenses),
grants, exemptions, certificates, qualifications, registrations, franchises and
permits (collectively, “Approvals”) of and from every federal, state, local or
foreign court or tribunal or governmental agency or regulatory or other body or
commission, (including, without limitation, self-regulating organizations and
insurance regulatory agencies) having jurisdiction over the Company or any of
the Subsidiaries or any of their assets or properties (including, without
limitation, the New York Stock Exchange (the “NYSE”))

6



--------------------------------------------------------------------------------



 



      (each, a “Governmental Entity”) to own their assets and properties and to
conduct their businesses as disclosed in the General Disclosure Package. All
such Approvals are in full force and effect, and the Company is not in default
under any such Approval, except to the extent the failure of such Approval to be
in full force and effect or to be in default would not, individually or in the
aggregate, reasonable be expected to have a Material Adverse Effect. All of the
Approvals necessary or appropriate for the Company to enter into this Agreement
and the Subscription Agreements and to carry out the provisions and conditions
hereof and thereof and the transactions contemplated hereby and thereby are in
full force and effect. The Company and each of the Subsidiaries: (x) are duly
qualified to transact business in all jurisdictions in which such qualification
is necessary or appropriate in connection with the conduct of their business;
(y) own, or possess adequate rights to use, all patents, trademarks, service
marks, copyrights, trademarks, trade secrets and rights necessary or advisable
for the conduct of their businesses as disclosed in the General Disclosure
Package and none of them has received any notice and is not otherwise aware of
any conflict with the asserted rights of others, and the Company knows no basis
therefor; and (z) conduct their respective businesses in compliance, in all
material respects, with all applicable federal, state, local and foreign
statutes, laws, rules, regulations, decisions, judgments, directives, decrees
and orders (collectively, “Laws”). Since January 1, 2001, neither the Company
nor any of the Subsidiaries has received any formal communication from any
Governmental Entity asserting that the Company or any of the Subsidiaries is not
in compliance, in all material respects, with any Approval or any applicable
Law.

  (i)   The Subsidiaries are the only subsidiaries, direct or indirect, of the
Company which are material to the Company’s business. The outstanding shares of
capital stock of each of the Subsidiaries that is a corporation have been duly
authorized and validly issued, are fully paid and nonassessable, and, to the
extent set forth in Schedule IV hereto, are owned by the Company or another
Subsidiary free and clear of all liens, encumbrances and equities and claims;
and no options, warrants or other rights to purchase, agreements or other
obligations to issue or other rights to convert any obligations into or exercise
or exchange for shares of capital stock or other ownership interests in the
Subsidiaries are outstanding.     (j)   Each Subsidiary that is required to be
organized or licensed as an insurance company (each, an “Insurance Subsidiary”)
is duly organized and licensed as an insurance company in each jurisdiction
where it is required to be so licensed or authorized to conduct its business.
Except as otherwise disclosed in the General Disclosure Package, each Insurance
Subsidiary has all Approvals of and from all insurance Governmental Entities
(collectively, “Insurance Authorities”) to conduct its business, with such
exceptions as would not, individually or in the aggregate, reasonably be
expected to (i) have a material adverse effect on (A) the business, properties,
assets, current or future consolidated financial position, reserves, surplus,
business prospects, shareholders’ equity or results of operations of the Company
and the Subsidiaries, taken as a whole, (B) the Company’s liability for future
policy benefits, policyholder account balances and other claims, or (C) the
ability of the Company to sell the Shares to the Purchasers in accordance with

7



--------------------------------------------------------------------------------



 



      this Subscription Agreements or otherwise comply with, perform its
obligations under or consummate the transactions contemplated by this Agreements
or the Subscription Agreements, or (ii) result in the delisting of the Common
Stock from the NYSE (a “Material Adverse Effect”). There is no pending or, to
the knowledge of the Company, threatened action, suit, investigation or
proceeding before or by any Governmental Entity (each, a “Proceeding”) that
could reasonably be expected to lead to the revocation, termination or
suspension of any Approval. To the knowledge of the Company, no Insurance
Authority has issued any order or decree impairing, restricting or prohibiting
the payment of dividends by any Insurance Subsidiary to its parent. Each of the
Company and each Insurance Subsidiary has made all filings, registrations and
declarations (collectively, “Filings”) with all Insurance Authorities necessary
to own, lease, license and use its assets and properties and to conduct its
business in the manner described in the General Disclosure Package. Each
Insurance Subsidiary is in compliance with, and conducts its businesses in
conformity with, in all material respects, all applicable Laws.

  (k)   All reinsurance treaties and similar arrangements (including placement
slips) to which any Insurance Subsidiary is a party are in full force and effect
and no Insurance Subsidiary is in violation of, or in default in the
performance, observance or fulfillment of, any obligation, agreement, covenant
or condition contained therein, except for such violation or default which would
not individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect; no Insurance Subsidiary has received any notice from any of the
other parties to such treaties or arrangements that such other party intends not
to perform such treaty or arrangement and, to the knowledge of the Company and
each Insurance Subsidiary, none of the other parties to such treaties or
arrangements will be unable to perform such treaty or arrangement except (i) to
the extent adequately and properly reserved for in the audited historical
financial statements of the Company included in the Registration Statement and
the General Disclosure Package or (ii) to the extent that such nonperformance
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; and except as disclosed in the General Disclosure
Package, no Insurance Subsidiary has received any notice from any of the other
parties to such treaties or arrangements that such other party intends to
terminate such treaty or arrangements.     (l)   Except as disclosed in the
General Disclosure Package, the Company and its Insurance Subsidiaries have made
no material change in their insurance reserving practices since December 31,
2005.     (m)   The reserves reflected on the statutory statements of each
Insurance Subsidiary, as of the dates specified in such statements, (i) were
computed in accordance with presently accepted actuarial standards consistently
applied and are fairly stated, in accordance with sound actuarial principles,
(ii) met the requirements of all applicable insurance Laws, and are at least as
great as the minimum aggregate amounts required by applicable Law, and
(iii) included provision for all actuarial reserves and related statement items
which should be established.

8



--------------------------------------------------------------------------------



 



  (n)   The statutory financial statements of the Insurance Subsidiaries are
prepared for each relevant period in conformity with applicable statutory
accounting principles or practices required or permitted by applicable Law and
by the appropriate insurance department of the jurisdiction of domicile of each
Insurance Subsidiary, respectively, and such statutory accounting practices have
been applied on a consistent basis throughout the periods involved, except as
may otherwise be indicated therein or in the notes thereto, and present fairly
in all material respects the statutory financial position of each Insurance
Subsidiary as of the dates thereof, and the statutory basis results of
operations of each Insurance Subsidiary for the periods covered thereby.     (o)
  No insurance agent or producer appointed by any Insurance Subsidiary has
ceased selling insurance policies on behalf of such Insurance Subsidiary or has
indicated an interest in decreasing or ceasing the amount of insurance it sells
on behalf of such Insurance Subsidiary or otherwise modifying its relationship
with the Company or the Insurance Subsidiaries, other than (i) in the ordinary
course of business consistent with past practices or (ii) that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.     (p)   The Company and the Subsidiaries have good and
marketable title in fee simple to, or valid and enforceable leasehold estates
in, all items of real and personal property which are stated in the General
Disclosure Package to be owned or leased by them, in each case free and clear of
all liens, encumbrances, claims, security interests and defects, other than
those which are referred to in the General Disclosure Package, and other than
those which would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect.     (q)   Except as otherwise disclosed in
the General Disclosure Package, there is no Proceeding now pending or, to the
knowledge of the Company, threatened or contemplated by any Governmental Entity
or by any other person to which the Company or any of the Subsidiaries is or is
threatened to be made a party or of which any asset or property of the Company
or any of the Subsidiaries is or is threatened to be made the subject, (i) that
is required to be disclosed in the General Disclosure Package by the Act or by
the Regulations and is not disclosed therein or (ii) which, if determined
adversely to the Company or any of the Subsidiaries, would be reasonably
expected to have, individually or in the aggregate, a Material Adverse Effect;
all pending Proceedings to which the Company or any of the Subsidiaries is a
party or of which any of their assets or property is the subject, either
individually or in the aggregate, which are not described in the General
Disclosure Package, including ordinary routine litigation incidental to their
respective businesses, would not be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect.     (r)   Except as otherwise
disclosed in the notes thereto or the reports thereon, the consolidated
financial statements and related schedules of the Company and the Subsidiaries
filed with the Commission as part of the Registration Statement and the General
Disclosure Package fairly present the consolidated financial position

9



--------------------------------------------------------------------------------



 



      and the consolidated results of operations of the Company and the
Subsidiaries at the respective dates and for the respective periods to which
they apply; such financial statements and related schedules have been prepared
in conformity with generally accepted accounting principles as applied in the
United States (“GAAP”), consistently applied throughout the periods involved;
and all adjustments necessary for a fair presentation of results for such
periods have been made. The summary financial and statistical data included or
incorporated by reference in the Registration Statement and the General
Disclosure Package present fairly the information shown therein and such data
have been compiled on a basis consistent with the financial statements presented
therein and the books and records of the Company.

  (s)   Ernst & Young LLP, who have audited certain financial statements of the
Company and the Subsidiaries, are, to the knowledge of the Company, an
independent registered public accounting firm as required by the Act and the
Regulations and in accordance with the requirements of applicable insurance Laws
and the published standards of the National Association of Insurance
Commissioners, and, to the knowledge of the Company, such accountants are not in
violation of the auditor independence requirements of the Sarbanes-Oxley Act of
2002 (the “Sarbanes-Oxley Act”) with respect to the Company.     (t)   KPMG LLP,
who have audited certain financial statements of the Company and the
Subsidiaries, are, to the knowledge of the Company, independent registered
public accountants as required by the Act and the Regulations and in accordance
with the requirements of applicable insurance Laws and the published standards
of the National Association of Insurance Commissioners, and, to the knowledge of
the Company, such accountants are not in violation of the auditor independence
requirements of the Sarbanes-Oxley Act with respect to the Company.     (u)  
The business, assets, properties, consolidated financial position, business
prospects, shareholders’ equity and results of operations of the Company and the
Subsidiaries taken as a whole conform to the descriptions thereof contained in
the Registration Statement, the General Disclosure Package and the Final
Prospectus.     (v)   No default exists, and no event has occurred which, with
notice or lapse of time, or both, would constitute a default or result in an
acceleration in the due performance and observance of any term, covenant or
condition of any indenture, mortgage, deed of trust, note, bank loan or credit
agreement or any other material agreement, understanding or instrument to which
the Company or any of the Subsidiaries is a party or by which any of them or any
of their respective assets or properties may be bound or affected (including,
without limitation, any agreement or instrument filed as an exhibit to the
Registration Statement or any Incorporated Document), except for any such
breaches or defaults which, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.     (w)   (i) The
Company is not in violation of any term or provision of its Restated and Amended
Articles of Incorporation or Bylaws, and (ii) none of the Subsidiaries is

10



--------------------------------------------------------------------------------



 



      in violation of any term or provision of its certificate or articles of
incorporation or its bylaws, as applicable.

  (x)   Neither the execution and delivery by the Company of this Agreement, the
consummation by the Company of the transactions contemplated hereby nor the
compliance by the Company with the terms and provisions hereof will (i) conflict
with, result in a breach of, or acceleration under, or constitute a default
under any of the terms, provisions or conditions of, (A) the Restated and
Amended Articles of Incorporation or the Bylaws of the Company or the
certificate or articles of incorporation or its bylaws, as applicable, of any of
the Subsidiaries or (B) any material agreement or instrument to which any of
them is a party or by which any of them or any of their assets is or are bound
(including, without limitation, any agreement or instrument filed as an exhibit
to the Registration Statement or any Incorporated Document) or (ii) violate any
Approval or Law.     (y)   The Company has authorized, issued and outstanding
capital stock, including preferred stock, as set forth in the General Disclosure
Package. All of the issued shares of the Common Stock are duly and validly
authorized, issued and outstanding, fully paid and nonassessable, and free of
preemptive rights, and the Shares, when issued and delivered in accordance with
this Agreement, will be duly and validly authorized, issued and outstanding,
fully paid and nonassessable, and free of preemptive rights. The Common Stock
and the other securities of the Company conform to all statements in relation
thereto contained in the General Disclosure Package. All of the issued shares of
Common Stock and preferred stock of the Company have been issued in compliance
with all applicable federal and state securities Laws, including all applicable
insurance securities Laws.     (z)   The Company has obtained from each of its
executive officers and directors an executed lock-up agreement in substantially
the form of Exhibit B hereto.     (aa)   Except as disclosed in the General
Disclosure Package, there are no contracts, agreements or understandings between
the Company and any person granting such person the right to require the Company
to file a registration statement under the Act with respect to any securities of
the Company owned or to be owned by such person or to require the Company to
include such securities in the securities registered pursuant to the
Registration Statement or in any securities being registered pursuant to any
other registration statement filed by the Company under the Act (collectively,
“registration rights”), and any person to whom the Company has granted
registration rights has agreed not to exercise such rights until after the
expiration of the period (the “Lock-Up Period”) described below. The initial
Lock-Up Period will commence on the date of the Final Prospectus and will end
90 days after such date, or such earlier date that the Representative consents
to in writing; provided, however, that if (i) during the last 17 calendar days
of such 90-day period, the Company issues a earnings release or material news or
a material event relating to the Company occurs, or (ii) prior to the expiration
of such 90-day period, the Company announces that it will release earnings
results during the 16 calendar-day period beginning on the last day of such
90-day period, then, in each

11



--------------------------------------------------------------------------------



 



      case, such 90-day period shall be extended until the expiration of the 18
calendar-day period that begins on the date of the issuance of any such release
or on which such material news or material event occurs, as applicable, unless
the Representative waives, in writing, such extension. The Company will provide
the Representative with notice of any announcement described in the preceding
clause (ii) that gives rise to an extension of such 90-day period.

  (bb)   This Agreement has been duly and validly authorized, executed and
delivered by the Company.     (cc)   Neither the Company nor any of the
Subsidiaries has sustained, since the end of the period covered by the latest
audited financial statements included in the General Disclosure Package, any
Material Adverse Effect or any material loss or interference with its business
from fire, explosion, accident, hurricane, earthquake, theft, sabotage, flood or
other calamity or malicious act, whether or not covered by insurance, or from
any labor dispute or action, order or decree of any Governmental Entity, other
than as set forth in the General Disclosure Package. Since the date as of which
information is given in the General Disclosure Package, there has not been any
change in the capitalization or indebtedness for borrowed money of the Company
or any of the Subsidiaries, and no event or development has occurred that
individually or in the aggregate has had, or would be reasonably expected to
have, a Material Adverse Effect. Other than as disclosed or otherwise reflected
in the General Disclosure Package, there have been no transactions entered into
by the Company or any of the Subsidiaries, other than those in the ordinary
course of business, which are material with respect to the Company and the
Subsidiaries, taken as a whole, and there has been no dividend or distribution
of any kind declared, paid or made by the Company on any class of its capital
stock.     (dd)   No Subsidiary of the Company is currently prohibited, directly
or indirectly, under any agreement or other instrument to which it is a party or
is subject, from paying any dividends to the Company or any other Subsidiary,
from making any other distribution on such Subsidiary’s capital stock or from
repaying to the Company any loans or advances to such Subsidiary from the
Company or another Subsidiary, other than as disclosed in the General Disclosure
Package.     (ee)   The Company and the Subsidiaries have filed all federal,
state, local and foreign tax returns which are required to be filed by each of
them or have requested extensions thereof and have paid all taxes shown on such
returns and all assessments received by any of them to the extent that the same
have become due. All tax liabilities have been adequately provided for in the
financial statements of the Company, and the Company does not know of any actual
or proposed additional material tax assessments except as disclosed in the
General Disclosure Package.     (ff)   Except for (i) the supplemental listing
application to be filed by the Company with the NYSE to list the Shares and
(ii) permits and similar authorizations required under the securities or Blue
Sky Laws of certain jurisdictions, no consent, authorization, or approval is
required from any Governmental Entity in connection

12



--------------------------------------------------------------------------------



 



      with this Agreement and the transactions contemplated hereby, other than
such consents, authorizations or approvals that have been obtained.

  (gg)   Neither the Company nor any of the Subsidiaries, nor any officer or
director of any of them nor, to the knowledge of the Company, any employee of
any of them, has made any payment of funds of the Company or any of the
Subsidiaries or purchased any property with funds of the Company or any of the
Subsidiaries in a manner prohibited by Law, and no funds of the Company or any
of the Subsidiaries or property purchased with funds of the Company or any of
the Subsidiaries have been set aside to be used for any payment prohibited by
applicable Law. Neither the Company nor any of the Subsidiaries nor, to the
knowledge of the Company, any employee or agent of the Company or any Subsidiary
in his/her capacity as such, has made any contribution or other payment to any
official of, or candidate for, any federal, state or foreign office in violation
of any applicable Law.     (hh)   The Company is subject to the reporting
requirements of Section 13 of the Exchange Act and files reports with the
Commission on the EDGAR System. The Common Stock (including the Shares) is
registered pursuant to Section 12(b) of the Exchange Act and is listed on the
NYSE. The Company has taken no action designed to, or reasonably likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act or delisting the Common Stock from the NYSE, nor has the Company
received any notification that the Commission or the NYSE is contemplating
terminating such registration or listing. The Shares are duly listed, and
admitted and authorized for trading, subject to official notice of issuance, on
the NYSE.     (ii)   Neither the Company nor any of the Subsidiaries nor any
affiliate of any of them has taken, and they will not take, directly or
indirectly, any action designed to cause or result in, or which has constituted
or which might reasonably be expected to constitute, the stabilization or
manipulation of the price of the Common Stock in order to facilitate the sale or
resale of the Shares. The Company acknowledges that the Placement Agents may
engage in passive market-making transactions in the Common Stock in accordance
with Regulation M promulgated under the Exchange Act.     (jj)   Except for the
Subsidiaries and affiliates as disclosed on Schedule III hereto, neither the
Company nor any of the Subsidiaries owns any shares of capital stock or any
equity securities of any corporation or entity (other than shares of equity
securities held as investments in the Company’s reserves).     (kk)   Since
January 1, 2004, the Company has filed all reports, proxy statements and other
information, and all amendments to previously filed reports, proxy statements
and other information, required to be filed by it pursuant to Sections 13, 14 or
15(d) of the Exchange Act.     (ll)   The Company is not, and after giving
effect to the use of the proceeds from the offering contemplated hereby will not
be, an “investment company,” or a company

13



--------------------------------------------------------------------------------



 



      “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended (the “1940 Act”).

  (mm)   (i) Each of the Company and each of its Subsidiaries maintains a system
of internal accounting controls sufficient to provide reasonable assurances that
(w) transactions are executed in accordance with management’s general or
specific authorization; (x) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (y) access to material assets is permitted only in
accordance with management’s general or specific authorization; and (z) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

      (ii) Since the date of the filing of the Company’s Quarterly Report on
Form 10-Q for the quarter ended September 30, 2007, neither the Company’s
auditors nor the Audit Committee of the Company have been advised of (x) any
significant deficiencies in the design or operation of internal controls which
could adversely affect the Company’s ability to record, process, summarize and
report financial data nor any material weaknesses in internal controls or
(y) any fraud, whether or not material, involving management or other employees
who have a significant role in the Company’s internal controls.

    (nn)   Each of the Company and each of its Subsidiaries carries, or is
covered by, insurance provided by insurers of recognized financial
responsibility in such amounts and covering such losses and risks as it believes
is prudent and adequate for the conduct of its business and the value of its
property, and neither the Company nor any of the Subsidiaries has any reason to
believe that any of them will not be able to renew its existing insurance
coverage as and when such coverage expires or to obtain similar coverage from
similar insurers as may be necessary to continue its business. The Company has
never maintained, and does not currently maintain, a directors’ and officers’
liability insurance policy.     (oo)   Each of the members of each of the Audit
Committee and the Compensation Committee of the Board of Directors of the
Company is an “independent director” within the meaning of the listing standards
and rules of the NYSE and, with respect to the Audit Committee, the Commission.
Each of the members of the Audit Committee is financially literate within the
meaning of the listing standards and rules of the NYSE, and at least one member
of the Audit Committee is an “audit committee financial expert” within the
meaning of Item 401(h) of Regulation S-K promulgated by the Commission.     (pp)
  The Company and each Subsidiary, and each of their respective “pension plans”
(as defined in the Employee Retirement Income Security Act of 1974, as amended,
including the regulations and published interpretations thereunder (“ERISA”)),
are in compliance in all material respects with all currently applicable
provisions of ERISA. No “reportable event” (as defined in ERISA) has occurred
with respect to any pension plan for which the Company or any Subsidiary would
have any

14



--------------------------------------------------------------------------------



 



      liability. Neither the Company nor any of its Subsidiaries has incurred,
and neither the Company nor any of its Subsidiaries expects to incur, liability
under (i) Title IV of ERISA with respect to termination of, or withdrawal from,
any pension plan or (ii) Sections 412 or 4971 of the Internal Revenue Code of
1986, as amended, including the regulations and published interpretations
thereunder (the “Code”); and each pension plan for which the Company or any
Subsidiary would have any liability that is intended to be qualified under
Section 401(a) of the Code is so qualified in all material respects and nothing
has occurred, whether by action or by failure to act, which would cause the loss
of such qualification.

  (qq)   (i) The Company has established and maintains disclosure controls and
procedures (as such term is defined in Rule 13a-14 under the Exchange Act);
(ii) such disclosure controls and procedures are designed so that information
required to be disclosed by the Company in the reports it files or submits under
the Exchange Act is accumulated and communicated to the Company’s management,
including its principal executive officer and its principal financial officer,
as appropriate, to allow timely decisions regarding disclosure; and (iii) such
disclosure controls and procedures are effective in all material respects to
perform the functions for which they were established.     (rr)   The chief
executive officer and the chief financial officer of the Company have made all
certifications required by the Sarbanes-Oxley Act and any related rules and
regulations promulgated by the Commission, and the statements contained in any
such certification are complete and correct. The Company is in compliance with
the provisions of the Sarbanes-Oxley Act and the related rules and regulations
promulgated by the Commission applicable to the Company and will comply with
those provisions of the Sarbanes-Oxley Act that will become effective in the
future upon their effectiveness.     (ss)   Except as disclosed in the General
Disclosure Package, there are no contracts, agreements or understandings between
the Company and any person that would give rise to a valid claim against the
Company, or any Placement Agent, for a brokerage commission, finder’s fee or
other such payment.     (tt)   No forward-looking statement (within the meaning
of Section 27A of the Act and Section 21E of the Exchange Act) contained in the
Registration Statement, any Preliminary Prospectus, the General Disclosure
Package or any Prospectus has been made or reaffirmed by the Company without a
reasonable basis or has been disclosed by the Company other than in good faith.
    (uu)   (i) At the earliest of time after the filing of the Registration
Statement that the Company or another offering participant made a bona fide
offer (within the meaning of Rule 164(h)(2) of the Regulations) of the Shares
and (ii) at the date of this Agreement, the Company was not and is not an
“ineligible issuer,” as defined in Rule 405 of the Regulations.

15



--------------------------------------------------------------------------------



 



     Any certificate signed by an officer of the Company and delivered to you or
to counsel for the Placement Agents at the Closing Date shall be deemed to be a
representation and warranty by the Company to each Placement Agent as to the
matters set forth therein.
3. The Closing. The time and date of closing and delivery of the documents
required to be delivered to the Placement Agents pursuant to Section 6 hereof
shall be at 10:00 A.M., local time, on December 4, 2007 (the “Closing Date”) at
the offices of Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the Americas,
29th Floor, New York, New York 10036.
4. Further Agreements of the Company. The Company agrees with the Placement
Agents:

  (a)   (i) To prepare the Prospectus in a form approved by the Placement Agent
containing information previously omitted at the time of effectiveness of the
Registration Statement in reliance on Rules 430A, 430B and 430C of the Rules and
Regulations and to file such Prospectus pursuant to Rule 424(b) of the Rules and
Regulations not later than the second business (2nd) day following the execution
and delivery of this Agreement or, if applicable, such earlier time as may be
required by Rule 430A of the Rules and Regulations; (ii) to notify the Placement
Agents immediately of the Company’s intention to file or prepare any supplement
or amendment to the Registration Statement, the General Disclosure Package or to
the Prospectus; (iii) to make no further amendment or supplement prior to the
Closing Date to the Registration Statement or any amendment or supplement to the
General Disclosure Package or Prospectus without the consent of the
Representative, which consent shall not be unreasonably delayed or withheld;
(iv) for so long as the delivery of a prospectus is required in connection with
the offering or sale of the Shares to advise the Representative, promptly after
it receives notice thereof, of the time when any amendment to the Registration
Statement has been filed or becomes effective or any amendment or supplement to
the General Disclosure Package or Prospectus has been filed and to furnish the
Representative with copies thereof; (v) to file on a timely basis all reports
and any definitive proxy or information statements required to be filed by the
Company with the Commission and the NYSE pursuant to Section 13(a), 15 or 15(d)
of the Exchange Act subsequent to the date of the Prospectus and for so long as
the delivery of a prospectus is required in connection with the offering or sale
of the Shares; (vi) to advise the Representative, promptly after the Company
receives notices thereof, of (x) any request by the Commission to amend the
Registration Statement or to amend or supplement the General Disclosure Package
or Prospectus or for additional information and (y) the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or any post-effective amendment thereto or any order directed at any
Incorporated Document or any amendment or supplement thereto or any order
preventing or suspending the use of any Preliminary Prospectus, any Issuer Free
Writing Prospectus or the Prospectus, of the suspension of the qualification of
the Shares for offering or sale in any jurisdiction, of the institution or
threatening of any proceeding for any such purpose, or of any request by the
Commission that the Company amend or supplement the Registration Statement, the
General Disclosure Package or the Prospectus or for additional information; and
(vii) in the event of

16



--------------------------------------------------------------------------------



 



      the issuance of any stop order or of any order preventing or suspending
the use of any Preliminary Prospectus, any Issuer Free Writing Prospectus or the
Prospectus or suspending any such qualification, and promptly to use its best
efforts to obtain the withdrawal of such order.

  (b)   The Company represents and agrees that, unless it obtains the prior
consent of the Representative, and the Representative represents and agrees
that, unless it obtains the prior consent of the Company, it has not made and
will not, make any offer relating to the Shares that would constitute a “free
writing prospectus” as defined in Rule 405 under the Securities Act unless the
prior written consent of the Representative or the Company, respectively, has
been received (each, a “Permitted Free Writing Prospectus”); provided that the
prior written consent of the Representative hereto shall be deemed to have been
given in respect of the Issuer Free Writing Prospectus(es), if any, included in
Schedule III hereto. The Company represents that it has treated and agrees that
it will treat each Permitted Free Writing Prospectus created by the Company as
an Issuer Free Writing Prospectus, comply with the requirements of Rules 164 and
433 under the Securities Act applicable to any Issuer Free Writing Prospectus,
including the requirements relating to timely filing with the Commission,
legending and record keeping and will not take any action that would result in
the Placement Agents or the Company being required to file with the Commission
pursuant to Rule 433(d) under the Securities Act a free writing prospectus
prepared by or on behalf of such Placement Agents that such Placement Agents
otherwise would not have been required to file thereunder.     (c)   If at any
time when the Prospectus relating to the Shares is required to be delivered (or
in lieu thereof, the notice referred to in Rule 173(a) under the Securities Act)
any event occurs or condition exists as a result of which the Prospectus as then
amended or supplemented would include any untrue statement of a material fact,
or omit to state any material fact necessary to make the statements therein, in
light of the circumstances under which they were made when the Prospectus is
delivered (or in lieu thereof, the notice referred to in Rule 173(a) under the
Securities Act), not misleading, or if it is necessary at any time to amend or
supplement any Registration Statement or the Prospectus or to file under the
Exchange Act any document incorporated by reference in the Prospectus, to comply
with the Securities Act or the Exchange Act, that the Company will promptly
notify the Placement Agents thereof and upon their request will prepare an
appropriate amendment or supplement or upon their request make an appropriate
filing pursuant to Section 13 or 14 of the Exchange Act in form and substance
reasonably satisfactory to the Placement Agents which will correct such
statement or omission or effect such compliance and will use its best efforts to
have any amendment to any Registration Statement declared effective as soon as
possible. The Company will furnish without charge to each Placement Agent and to
any dealer in securities as many copies as such Placement Agent may from time to
time reasonably request of such amendment or supplement.

17



--------------------------------------------------------------------------------



 



  (d)   If the General Disclosure Package is being used to solicit offers to buy
the Shares at a time when the Prospectus is not yet available to prospective
purchasers and any event shall occur as a result of which, in the judgment of
the Company or in the reasonable opinion of the Representative, it becomes
necessary to amend or supplement the General Disclosure Package in order to make
the statements therein, in the light of the circumstances then prevailing, not
misleading, or to make the statements therein not conflict with the information
contained or incorporated by reference in the Registration Statement then on
file with the Commission and not superseded or modified, or if it is necessary
at any time to amend or supplement the General Disclosure Package to comply with
any law, the Company promptly will either (i) prepare, file with the Commission
(if required) and furnish to the Placement Agents and any dealers an appropriate
amendment or supplement to the General Disclosure Package or (ii) prepare and
file with the Commission an appropriate filing under the Exchange Act which
shall be incorporated by reference in the General Disclosure Package so that the
General Disclosure Package as so amended or supplemented will not, in the light
of the circumstances then prevailing, be misleading or conflict with the
Registration Statement then on file, or so that the General Disclosure Package
will comply with law. The foregoing sentence does not apply to statements in or
omissions from the General Disclosure Package in reliance upon, and in
conformity with, written information furnished to the Company by the Placement
Agents through this Representative specifically for inclusion therein, which
information the parties hereto agree is limited to the Placement Agents’
Information (as defined in Section 16 hereof).     (e)   If at any time
following issuance of an Issuer Free Writing Prospectus there occurred or occurs
an event or development as a result of which such Issuer Free Writing Prospectus
conflicted or will conflict with the information contained in the Registration
Statement, Pricing Prospectus or Prospectus, including any document incorporated
by reference therein, and any prospectus supplement deemed to be a part thereof
and not superseded or modified or included or would include an untrue statement
of a material fact or omitted or would omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in the
light of the circumstances prevailing at the subsequent time, not misleading,
the Company has promptly notified or will promptly notify the Placement Agent so
that any use of the Issuer Free Writing Prospectus may cease until it is amended
or supplemented and has promptly amended or will promptly amend or supplement,
at its own expense, such Issuer Free Writing Prospectus to eliminate or correct
such conflict, untrue statement or omission. The foregoing sentence does not
apply to statements in or omissions from any Issuer Free Writing Prospectus in
reliance upon, and in conformity with, written information furnished to the
Company by the Placement Agents through the Representative specifically for
inclusion therein, which information the parties hereto agree is limited to the
Placement Agents’ Information (as defined in Section 16 hereof).     (f)   To
deliver promptly to the Representative such number of the following documents as
the Representative shall reasonably request: (i) conformed copies of the
Registration Statement as originally filed with the Commission (in each case

18



--------------------------------------------------------------------------------



 



      excluding exhibits), (ii) each Preliminary Prospectus, if any, (iii) any
Issuer Free Writing Prospectus, (iv) the Prospectus (the delivery of the
documents referred to in clauses (i), (ii), (iii) and (iv) of this
Section 4(f) to be made not later than 10:00 A.M., New York time, on the
Business Day following the execution and delivery of this Agreement),
(v) conformed copies of any amendment to the Registration Statement (excluding
exhibits), (vi) any amendment or supplement to the General Disclosure Package or
the Prospectus (the delivery of the documents referred to in clause (v)  of this
Section 4(f) and this clause (vi) to be made not later than 10:00 A.M., New York
City time, on the Business Day following the date of such amendment or
supplement) and (vii) any document incorporated by reference in the General
Disclosure Package or the Prospectus (excluding exhibits thereto) (the delivery
of the documents referred to in clause (vi) of this Section 4(f) to be made not
later than 10:00 A.M., New York City time, on the Business Day following the
date of such document).

  (g)   To make generally available to its stockholders and the Representative
as soon as practicable, but in any event not later than eighteen months after
the effective date of the Registration Statement (as defined in Rule 158(c) of
the Rules and Regulations), an earnings statement of the Company (which need not
be audited) satisfying Section 11(a) of the Securities Act and the Rules and
Regulations (including, at the option of the Company, Rule 158 of the Rules and
Regulations).     (h)   To promptly take from time to time such actions as the
Representative may reasonably request to qualify the Shares for offering and
sale under the state securities, or blue sky, laws of such jurisdictions
(including without limitation any post-filing requirements) as the
Representative may reasonably designate and to continue such qualifications in
effect for so long as required for the distribution of the Shares. The Company
shall not be obligated to qualify as a foreign corporation in any jurisdiction
in which it is not so qualified or to file a general consent to service of
process in any jurisdiction.     (i)   Not to directly or indirectly sell,
assign, transfer, pledge, contract to sell of any shares of Common Stock or
securities convertible into or exercisable or exchangeable for Common Stock for
a period of 90 days after the Closing Date without the prior written consent of
the Representative. The Company will cause each of its (A) executive officers
who are listed in the Company’s Form 10-K/A for the year ended December 31, 2006
and who are employed by the Company as of the date hereof and (B) directors to
furnish to the Representative, prior to the Closing Date, a letter,
substantially in the form of Exhibit B hereto.     (j)   Prior to the Closing
Date, to furnish to the Placement Agents, as soon as they have been prepared,
copies of any unaudited interim consolidated financial statements of the Company
for any periods subsequent to the periods covered by the financial statements
appearing or incorporated by reference in the General Disclosure Package or the
Registration Statement.

19



--------------------------------------------------------------------------------



 



  (k)   Prior to the Closing Date, not to issue any press release or other
communication directly or indirectly or hold any press conference with respect
to the Company, its condition, financial or otherwise, or earnings, business
affairs or business prospects (except for routine oral marketing communications
or press releases in the ordinary course of business and consistent with the
past practices of the Company and of which the Representative is notified),
without the prior written consent of the Representative (which shall not be
unreasonably withheld or delayed), unless in the judgment of the Company and its
counsel, and after notification to the Representative, such press release or
communication is required by law. In such event, the Company shall consult with
the Representative as to the contents of such press release.     (l)   To engage
and maintain, at its expense, a registrar and transfer agent for the Common
Stock.     (m)   To supply the Representative with copies of all correspondence
to and from, and all related documents issued to and by, the Commission in
connection with the registration of the Shares under the Securities Act.     (n)
  The Company will use its best efforts to cause the Shares to be listed on the
NYSE at the Closing Date.

5. Payment of Expenses. The Company agrees with the Placement Agents to pay
(a) the costs incident to the authorization, issuance, sale, preparation and
delivery of the Shares to the Purchasers and any transfer taxes payable in that
connection; (b) the costs incident to the Registration of the Shares under the
Securities Act; (c) the costs incident to the preparation, printing and
distribution of the Registration Statement, any Issuer Free Writing Prospectus,
the General Disclosure Package, the Prospectus, any amendments, supplements and
exhibits thereto or any document incorporated by reference therein, and the
costs of printing, reproducing and distributing any transaction document by
mail, telex or other means of communications; (d) at the Closing, the fees and
expenses incurred in connection with filings, if any, made with the NASD
(including related reasonable fees and expenses of counsel for the Placement
Agents), if applicable; (e) any other applicable listing or other fees; (f) the
fees and expenses of qualifying the Shares under the securities laws of the
several jurisdictions as provided in Section 4(h) hereof and of preparing a Blue
Sky Memorandum (including related reasonable fees and expenses of counsel to the
Placement Agents in respect thereof); (g) all fees and expenses of the registrar
and transfer agent of the Common Stock; and (h) all other costs and expenses
incident to the performance of the obligations of the Company under this
Agreement (including, without limitation, the fees and expenses of the Company’s
counsel and the Company’s independent accountants and the travel and other
expenses incurred by Company personnel in connection with any “roadshow”
including, without limitation, any expenses advanced by the Placement Agents on
the Company’s behalf and with the Company’s prior consent (which will be
promptly reimbursed)); provided that, except as otherwise provided in this
Section 5 and in Sections 7 and 9 hereof, each of the Placement Agents shall pay
its own respective costs and expenses, including, without limitation, the fees
and disbursements of their counsel.

20



--------------------------------------------------------------------------------



 



6. Conditions to the Obligations of the Placement Agents and the Purchasers, and
the Sale of the Shares. The obligations of the Placement Agents and the closing
of the sale of the Shares hereunder are subject to the accuracy, when made and
on the Closing Date, of the representations and warranties on the part of the
Company contained herein, to the accuracy of the statements of the Company made
in any certificates pursuant to the provisions hereof, to the performance by the
Company of its obligations hereunder, and to each of the following additional
terms and conditions:

  (a)   No stop order suspending the effectiveness of the Registration Statement
or any part thereof, preventing or suspending the use of any Base Prospectus,
any Preliminary Prospectus, any Permitted Free Writing Prospectus or the
Prospectus or any part thereof shall have been issued and no proceedings for
that purpose or pursuant to Section 8A under the Securities Act shall have been
initiated or threatened by the Commission, and all requests for additional
information on the part of the Commission (to be included or incorporated by
reference in the Registration Statement or the Prospectus or otherwise) shall
have been complied with; and the Rule 462(b) Registration Statement, if any,
each Preliminary Prospectus, each Issuer Free Writing Prospectus and the
Prospectus shall have been filed with, the Commission within the applicable time
period prescribed for such filing by, and in compliance with, the Rules and
Regulations and in accordance with Section 4(a) hereof, and the Rule 462(b)
Registration Statement, if any, shall have become effective immediately upon its
filing with the Commission.     (b)   The Placement Agents shall not have
discovered and disclosed to the Company on or prior to the Closing Date that the
Registration Statement or any amendment or supplement thereto contains an untrue
statement of a fact which, in the opinion of counsel for the Placement Agents,
is material or omits to state any fact which, in the opinion of such counsel, is
material and is required to be stated therein or is necessary to make the
statements therein not misleading, or that the General Disclosure Package, any
Issuer Free Writing Prospectus or the Prospectus or any amendment or supplement
thereto contains an untrue statement of fact which, in the opinion of such
counsel, is material or omits to state any fact which, in the opinion of such
counsel, is material and is necessary in order to make the statements therein,
in the light of the circumstances in which they were made, not misleading.    
(c)   All corporate proceedings and other legal matters incident to the
authorization, form, execution, delivery and validity of each of this Agreement,
the Shares, the Registration Statement, the General Disclosure Package, each
Issuer Free Writing Prospectus and the Prospectus and all other legal matters
relating to this Agreement and the transactions contemplated hereby shall be
reasonably satisfactory in all material respects to counsel for the Placement
Agents, and the Company shall have furnished to such counsel all documents and
information that it may reasonably request to enable it to pass upon such
matters.     (d)   The Placement Agents shall have received from Jones & Keller,
P.C., corporate counsel for the Company such counsel’s written opinion,
addressed to the

21



--------------------------------------------------------------------------------



 



      Placement Agents dated as of the Closing Date, in form and substance
reasonably satisfactory to the Representative, as set forth in Exhibit C hereto.

  (e)   The Placement Agents shall have received from Kramer Levin Naftalis &
Frankel LLP, such opinion, dated the Closing Date and addressed to the Placement
Agents, with respect to the issuance and sale of the Shares, the Registration
Statement, the Prospectus and other related matters as the Placement Agents may
reasonably request, and the Company shall have furnished to such counsel such
documents as it requests for the purpose of enabling it to pass upon such
matters.     (f)   The Company shall have furnished to the Placement Agents a
certificate, dated the Closing Date, of each of its Chairman and Chief Executive
Officer and President stating that (i) such officers have carefully examined the
Registration Statement, the General Disclosure Package, any Permitted Free
Writing Prospectus and the Prospectus and, in their opinion, the Registration
Statement and each amendment thereto, at the Applicable Time and as of the date
of this Agreement and as of the Closing Date did not include any untrue
statement of a material fact and did not omit to state a material fact required
to be stated therein or necessary to make the statements therein not misleading,
and the General Disclosure Package, as of the Applicable Time and as of the
Closing Date, any Permitted Free Writing Prospectus as of its date and as of the
Closing Date, the Prospectus and each amendment or supplement thereto, as of the
respective date thereof and as of the Closing Date, did not include any untrue
statement of a material fact and did not omit to state a material fact necessary
in order to make the statements therein, in the light of the circumstances in
which they were made, not misleading, (ii) since the effective date of the
Registration Statement no event has occurred that was required to be disclosed,
but was not set forth in, a supplement or amendment to the Registration
Statement, the General Disclosure Package or the Prospectus, (iii) as of the
Closing Date, the representations and warranties of the Company in this
Agreement were true and correct when made and are true and correct as of the
Closing Date in all material respects (or, if any such representations or
warranties are qualified by materiality or Material Adverse Effect, then such
representations and warranties are true and correct in all respects) and the
Company has complied with in all material respects all agreements and covenants
contained in this Agreement and satisfied all conditions on its part to be
performed or satisfied hereunder at or prior to the Closing Date in all material
respects, (iv) subsequent to the date of the most recent financial statements
included or incorporated by reference in the General Disclosure Package, there
has been no change, or any event, circumstance or development involving a
prospective change, that would result in a Material Adverse Effect, except as
set forth in the Prospectus or General Disclosure Package, and (v) the
Registration Statement is effective, and to their knowledge, as of the Closing
Date (I) no stop order suspending the effectiveness of the Registration
Statement has been issued and no proceedings for that purpose have been
commenced or are pending before or are contemplated by the Commission and
(II) no action has been taken by any governmental agency, body or official, and
no injunction, restraining order or order of any nature by any federal or state
court has been issued, which would prevent the issuance of the Shares.

22



--------------------------------------------------------------------------------



 



  (g)   At the time of the execution of this Agreement, the Placement Agents
shall have received from Ernst & Young LLP a letter, addressed to the Placement
Agents and dated such date, in form and substance reasonably satisfactory to the
Representative (i) confirming that they are an independent registered public
accounting firm with respect to the Company within the meaning of the Securities
Act and the Rules and Regulations and (ii) containing the statements and
information of the type ordinarily included in accountant’s “comfort letters” to
underwriters, delivered according to Statement of Auditing Standards No. 72 (or
any successor bulletins), with respect to the financial statements and certain
financial information contained or incorporated by reference in the Registration
Statement, the Pricing Prospectus and the Prospectus.     (h)   On the Closing
Date, the Placement Agents shall have received a letter (the “bring-down
letter”) from Ernst & Young LLP addressed to the Placement Agents, and dated the
Closing Date confirming, as of the date of the bring-down letter (or, with
respect to matters involving changes or developments since the respective dates
as of which specified financial information is given in the Registration
Statement, the Pricing Prospectus and the Prospectus as of a date not more than
three Business Days prior to the date of the bring-down letter), the conclusions
and findings of such firm with respect to the financial information and other
matters covered by its letter delivered to the Placement Agents concurrently
with the execution of this Agreement pursuant to Section 6(g) hereof.     (i)  
At the time of the execution of this Agreement, the Placement Agents shall have
received from KPMG LLP a letter, addressed to the Placement Agents and dated
such date, in form and substance reasonably satisfactory to the Representative
(i) confirming that they are an independent registered public accounting firm
with respect to the Company within the meaning of the Securities Act and the
Rules and Regulations and (ii) containing the statements and information of the
type ordinarily included in accountant’s “comfort letters” to underwriters,
delivered according to Statement of Auditing Standards No. 72 (or any successor
bulletins), with respect to the financial statements and certain financial
information contained or incorporated by reference in the Registration
Statement, the Pricing Prospectus and the Prospectus.     (j)   (i) Neither the
Company nor any of the Subsidiaries shall have sustained since the date of the
latest audited financial statements included or incorporated by reference in the
Registration Statement, the Pricing Prospectus and the Prospectus any loss or
interference with its business from fire, explosion, flood, terrorist act or
other calamity, whether or not covered by insurance, or from any labor dispute
or court or governmental action, order or decree, otherwise than as set forth in
the General Disclosure Package, and (ii) since such date there shall not have
been any change in the capital stock or long-term debt of the Company or any
Subsidiaries or any change, or any event, circumstances or development involving
a prospective change, in or affecting the business, assets, properties, current
or future consolidated financial position, reserves, surplus, business
prospects, shareholders’ equity or results of operations of the Company and the
Subsidiaries, taken as a

23



--------------------------------------------------------------------------------



 



      whole, or the Company’s liability for future policy benefits, policy
holder account balances or other claims, otherwise than as set forth in the
General Disclosure Package, the effect of which, in any such case described in
clause (i) or (ii) of this Section 6(j), is, in the judgment of the
Representative, so material and adverse as to make it impracticable or
inadvisable to proceed with the sale or delivery of the Shares on the terms and
in the manner contemplated by the General Disclosure Package.

  (k)   The Shares shall be registered under the Exchange Act and, as of the
Closing Date, the Shares shall be listed and admitted and authorized for trading
on the NYSE, and satisfactory evidence of such actions shall have been provided
to the Representative. The Company shall have taken no action with the specific
intention of terminating the registration of the Shares under the Exchange Act
or delisting or suspending from trading the Shares from the NYSE, nor has the
Company received any information suggesting that the Commission or the NYSE is
contemplating terminating such registration or listing.     (l)   On the date
hereof, the Company shall have furnished to the Representative a letter
substantially in the form of Exhibit B hereto from each executive officer and
each director of the Company.     (m)   Subsequent to the execution and delivery
of this Agreement, there shall not have occurred any of the following:
(i) trading in securities generally on the New York Stock Exchange, the Nasdaq
Global Market or the American Stock Exchange or in the over-the-counter market,
or trading in any securities of the Company on any exchange or in the
over-the-counter market, shall have been suspended or minimum or maximum prices
or maximum ranges for prices shall have been established on any such exchange or
such market by the Commission, by such exchange or by any other regulatory body
or governmental authority having jurisdiction, (ii) a banking moratorium shall
have been declared by federal or state authorities or a material disruption has
occurred in commercial banking or securities settlement or clearance services in
the United States, (iii) the United States shall have become engaged in
hostilities (other than any current hostilities), or the subject of an act of
terrorism, there shall have been a material escalation in hostilities involving
the United States or there shall have been a declaration of a national emergency
or war by the United States or (iv) there shall have occurred any other calamity
or crisis or any change in general economic, political or financial conditions
in the United States or elsewhere, if the effect of any such event in clause
(iii) or (iv) of this Section 6(m) makes it, in the judgment of the
Representative, impracticable or inadvisable to proceed with the sale or
delivery of the Shares on the terms and in the manner contemplated by the
General Disclosure Package.     (n)   No action shall have been taken and no
statute, rule, regulation or order shall have been enacted, adopted or issued by
any governmental agency or body which would, as of the Closing Date, prevent the
issuance or sale of the Shares or materially and adversely affect or potentially
and adversely affect the business or operations of the Company; and no
injunction, restraining order or order of any other nature by any

24



--------------------------------------------------------------------------------



 



      federal or state court of competent jurisdiction shall have been issued as
of the Closing Date which would prevent the issuance or sale of the Shares or
materially and adversely affect or potentially and adversely affect the business
or operations of the Company.

  (o)   The Company shall have prepared and filed with the Commission a Current
Report on Form 8-K with respect to the Offering, including as an exhibit thereto
this Agreement and any other documents relating thereto.     (p)   The Company
shall have entered into Subscription Agreements with each of the Purchasers and
such agreements shall be in full force and effect.     (q)   Prior to the
Closing Date, the Company shall have furnished to the Placement Agents such
further information, certificates and documents as the Placement Agents may
reasonably request.

     All opinions, letters, evidence and certificates mentioned above or
elsewhere in this Agreement shall be deemed to be in compliance with the
provisions hereof only if they are in form and substance reasonably satisfactory
to counsel for the Placement Agents.
7. Indemnification and Contribution.

  (a)   Subject to the conditions set forth below, the Company agrees to
indemnify and hold harmless each Placement Agent, its partners, members,
directors, officers and affiliates, and each other person, if any, who controls
each of them within the meaning of Section 15 of the Act or Section 20(a) of the
Exchange Act, against any and all loss, liability, claim, damage and expense
whatsoever (including but not limited to any and all legal fees and other
expense whatsoever reasonably incurred in investigating, preparing or defending
against any litigation or any claim whatsoever) (each, a “Loss”) arising out of
or based upon (i) any untrue statement or alleged untrue statement of a material
fact contained (x) in any part of the Registration Statement at any time, any
Preliminary Prospectus as of any time, the General Disclosure Package as of the
Applicable Time, the Prospectus, any Issuer Free Writing Prospectus or any “road
show” (as defined in Rule 433 of the Regulations) not constituting an Issuer
Free Writing Prospectus (as each from time to time amended and supplemented, as
the case may be), or (y) in any application or other document (in this Section 7
collectively called “application”) executed by the Company or based upon written
information furnished by or on behalf of the Company filed in any jurisdiction
in order to qualify the Shares under the securities Laws thereof or filed with
the Commission, the NYSE or any other securities exchange, or (ii) the omission
or alleged omission therefrom of a material fact required to be stated therein
or necessary to make the statements therein not misleading; provided, however,
that the Company will not be liable in any such case to the extent that any such
Loss arises out of or is based upon an untrue statement or alleged untrue
statement or omission or alleged omission made in any part of the Disclosure
Package, the Registration Statement, any Preliminary Prospectus, the Prospectus,
any Issuer Free Writing Prospectus or any road show

25



--------------------------------------------------------------------------------



 



      not constituting an Issuer Free Writing Prospectus, or such amendment or
supplement, in reliance upon and in conformity with written information
furnished to the Company by the Placement Agents through the Representative
specifically for inclusion therein, which information the parties hereto agree
is limited to the Placement Agents’ Information (as defined in Section 16
hereof). This indemnity agreement will be in addition to any liability which the
Company may otherwise have. If any action or proceeding (including any
governmental investigation) is brought against any Placement Agent or any of its
partners, members, directors, officers, affiliates or controlling persons in
respect of which indemnity may be sought against the Company pursuant to this
Section 7(a), such indemnified party shall promptly notify in writing the party
or parties against which indemnification is to be sought of the institution of
such action and the Company shall assume the defense of such action, including
the employment of counsel (satisfactory to the indemnified party) and payment of
expenses. The indemnified party shall have the right to employ its or their own
counsel in any such case, but the fees and expenses of such counsel shall be at
the expense of the indemnified party unless the employment of such counsel shall
have been authorized in writing by the Company in connection with the defense of
such action or the Company shall not have employed counsel that is satisfactory
to the indemnified party to have charge of the defense of such action, or
counsel for such indemnified party or parties shall have reasonably concluded
that there may be defenses available to it or them which are different from or
additional to those available to the Company (in which case the Company shall
not have the right to direct the defense of such action on behalf of the
indemnified party or parties), or that such counsel for the Company would have a
conflict also representing the Placement Agents in the defense of such action,
in any of which events such fees and expenses shall be borne by the Company (it
being understood, however, that the Company shall not, in connection with any
one such action or proceeding, be liable for the fees and expenses of more than
one separate firm of attorneys, together with appropriate local counsel, at any
time for all such indemnified parties, which firm shall be designated in writing
by the Representative). Anything in this Section 7(a) to the contrary
notwithstanding, the Company shall not be liable for any settlement of any such
claim or action effected without its written consent, which consent shall not be
unreasonably withheld or delayed. The Company shall not settle or otherwise
compromise any such claim or action unless as a result thereof, each of the
indemnified parties receives a complete and unconditional release and discharge
of any and all liability with respect to such claim or action in form and
substance satisfactory to such indemnified party. The Company agrees promptly to
notify the Representative of the commencement of any litigation or proceedings
against the Company or any of its officers or directors in connection with the
issue and sale of the Shares or in connection with the Disclosure Package, the
Registration Statement, any Preliminary Prospectus, the Prospectus, any Issuer
Free Writing Prospectus or any “road show” (as defined in Rule 433 of the
Regulations) not constituting an Issuer Free Writing Prospectus, or any
amendment or supplement thereof, or any such application.

26



--------------------------------------------------------------------------------



 



  (b)   Each Placement Agent agrees to severally and not jointly indemnify and
hold harmless Company, each of the directors of the Company, each of the
officers of the Company who shall have signed the Registration Statement and
each other person, if any, who controls the Company within the meaning of
Section 15 of the Act or Section 20(a) of the Exchange Act to the same extent as
the foregoing indemnity from the Company to the Placement Agents, but only with
respect to statements or omissions, or alleged statements or omissions, if any,
made in the Disclosure Package, the Registration Statement, any Preliminary
Prospectus, the Prospectus or any Issuer Free Writing Prospectus, or any
amendment or supplement thereto, in reliance upon, and in conformity with,
written information furnished to the Company by the Placement Agents through the
Representative specifically for inclusion therein, which information the parties
hereto agree is limited to the Placement Agents’ Information (as defined in
Section 16 hereof). In case any action shall be brought against the Company, or
any other person so indemnified, based on the Disclosure Package, the
Registration Statement, any Preliminary Prospectus, the Prospectus or any Issuer
Free Writing Prospectus, or any amendment or supplement thereto, and in respect
of which indemnity may be sought against any Placement Agent, such Placement
Agent shall have the rights and duties given to the Company, and the Company,
and each other person so indemnified shall have the rights and duties given to
the Placement Agents, by the provisions of Section 7(a) hereof.     (c)   No
indemnification provided for in Section 7(a) or 7(b) hereof shall be available
to any party which shall fail to give notice as provided in such sections if the
party to which notice was not given was unaware of the proceeding to which such
notice would have related and was materially prejudiced by the failure to give
such notice, but the failure to give such notice shall not relieve the
indemnifying party or parties from any liability which it or they may have to
the indemnified party for contribution or otherwise than on account of the
provisions of Section 7(a) or 7(b) hereof. Any Losses for which an indemnified
party is entitled to indemnification or contribution under this Section 7 shall
be paid by the indemnifying party to the indemnified party as such Losses are
incurred.     (d)   If the indemnification provided for in this Section 7 is
unavailable to or insufficient to hold harmless an indemnified party under
Section 7(a) or 7(b) hereof in respect of any Losses (or actions in respect
thereof) referred to therein, then each indemnifying party shall contribute to
the amount paid or payable by such indemnified party as a result of such Losses
(or actions in respect thereof) in such proportion as is appropriate to reflect
the relative benefits received by the Company on the one hand and the Placement
Agents on the other from the offering of the Shares. If, however, the allocation
provided by the immediately preceding sentence is not permitted by applicable
Law, then each indemnifying party shall contribute to such amount paid or
payable by such indemnified party in such proportion as is appropriate to
reflect not only such relative benefits but also the relative fault of the
Company on the one hand and the Placement Agents on the other in connection with
the statements or omissions which resulted in such Losses (or actions in respect
thereof), as well as any other relevant equitable considerations. The relative

27



--------------------------------------------------------------------------------



 



      benefits received by the Company on the one hand and the Placement Agents
on the other shall be deemed to be in the same proportion as the total net
proceeds from the offering (before deducting expenses) received by the Company
bear to the total fees received by the Placement Agents pursuant to Section 1(e)
hereof. The relative fault shall be determined by reference to, among other
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company on the one hand or the Placement Agents on the other and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission. The Company and the Placement
Agents agree that it would not be just and equitable if contribution pursuant to
this Section 7(d) were determined by pro rata allocation or by any other method
of allocation which does not take account of the equitable considerations
referred to above in this Section 7(d). The amount paid or payable by an
indemnified party as a result of the Losses (or actions in respect thereof)
referred to above in this Section 7(d) shall be deemed to include any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
provisions of this Section 7(d), the Placement Agent’s obligations to contribute
as provided in this Section 7(d) are several in proportion to the total
compensation received by each of the Placement Agents in accordance with
Section 1(e) hereof and not joint. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Act or Section
10(b) of the Exchange Act) shall be entitled to contribution from any person who
was not guilty of such fraudulent misrepresentations.

8. Termination. The obligations of the Placement Agents hereunder may be
terminated by the Representative, in its absolute discretion by notice given to
the Company prior to delivery (including electronic delivery) of and payment for
the Shares if, prior to that time, any of the events described in Section 6(m)
hereof have occurred or if all of the Purchasers shall decline to purchase the
Shares for any reason permitted under this Agreement or the Subscription
Agreements.
9. Reimbursement of Placement Agents’ Expenses. If this Agreement is terminated
pursuant to any of its provisions, except as otherwise provided in this
Agreement, the Company shall not be under any liability to any Placement Agent
(other than for obligations provided for in Section 4 hereof), and no Placement
Agent shall be under any liability to the Company; provided, however, that if
this Agreement is terminated by the Representative because of any failure,
refusal or inability on the part of the Company to comply with the terms or to
fulfill any of the conditions of this Agreement, or for any reason provided in
Section 6(m) hereof, the Company will reimburse the Placement Agents for all
out-of-pocket expenses (including, without limitation, road show expenses and
reasonable fees and disbursements of counsel to the Placement Agents) incurred
by them in connection with the proposed placement of the Shares or in
contemplation of the performance of their obligations hereunder. The Company
shall pay, upon demand, such amount to the Representative, not to exceed
$25,000.
     Notwithstanding any election hereunder or any termination of this
Agreement, and whether or not this Agreement is otherwise carried out, the
provisions of Section 7 hereof shall not be in

28



--------------------------------------------------------------------------------



 



any way affected by such election or termination or failure to carry out the
terms of this Agreement or any part hereof.
10. Successors; Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon each of the Placement Agents and the
Company and their respective successors and permitted assigns. Nothing expressed
or mentioned in this Agreement is intended or shall be construed to give any
person other than the persons mentioned in the preceding sentence any legal or
equitable right, remedy or claim under or in respect of this Agreement, or any
provisions herein contained, this Agreement and all conditions and provisions
hereof being intended to be and being for the sole and exclusive benefit of such
persons and for the benefit of no other person; except that the representations,
warranties, covenants, agreements and indemnities (and contribution obligations)
of the Company contained in this Agreement, and the indemnities (and
contribution obligations) of the Placement Agents pursuant to Sections 7(b) and
(d) hereof, shall also be for the benefit of the indemnified parties described
in Section 7 hereof. It is understood that the Placement Agents’
responsibilities to the Company are solely contractual in nature and the
Placement Agents do not owe the Company, or any other party, any fiduciary duty
as a result of this Agreement.
11. Survival of Indemnities, Representations, Warranties, etc. The respective
indemnities, covenants, agreements, representations, warranties and other
statements of the Company and the Placement Agents, as set forth in this
Agreement or made by them pursuant to this Agreement, shall remain in full force
and effect, regardless of any investigation made by or on behalf of the
Placement Agents, the Company or any person controlling any of them and shall
survive delivery of and payment for the Shares.
12. Absence of Fiduciary Relationship. The Company acknowledges and agrees that:

  (a)   Each Placement Agent’s responsibility to the Company is solely
contractual in nature, the Placement Agents have been retained solely to act as
placement agents in connection with the sale of the Shares and no fiduciary,
advisory or agency relationship between the Company and the Placement Agents has
been created in respect of any of the transactions contemplated by this
Agreement, irrespective of whether any of the Placements Agents has advised or
is advising the Company on other matters;     (b)   The price of the Shares set
forth in this Agreement was established by the Company following discussions and
arms-length negotiations with the Representative, and the Company is capable of
evaluating and understanding, and understands and accepts, the terms, risks and
conditions of the transactions contemplated by this Agreement;     (c)   The
Company has been advised that the Placement Agents and their affiliates are
engaged in a broad range of transactions which may involve interests that differ
from those of the Company and that the Placement Agents have no obligation to
disclose such interests and transactions to the Company by virtue of any
fiduciary, advisory or agency relationship; and

29



--------------------------------------------------------------------------------



 



  (d)   The Company waives, to the fullest extent permitted by law, any claims
it may have against the Placement Agents for breach of fiduciary duty or alleged
breach of fiduciary duty and agrees that the Placement Agents shall have no
liability (whether direct or indirect) to the Company in respect of such a
fiduciary duty claim or to any person asserting a fiduciary duty claim on behalf
of or in right of the Company, including stockholders, employees or creditors of
the Company.

13. Notices. All communications hereunder, except as herein otherwise
specifically provided, shall be in writing and, if sent to you, shall be mailed,
delivered or telegraphed and confirmed to the Placement Agents care of
Oppenheimer & Co. Inc., 125 Broad Street, New York, New York 10004, Attention:
Dennis MacNamara, General Counsel, facsimile: (212) 668-8081, with a copy to
Peter S. Kolevzon, Esq., Kramer Levin Naftalis & Frankel LLP, 1177 Avenue of the
Americas, New York, New York 10036, facsimile: (212) 715-8000; if sent to the
Company shall be mailed, delivered or telegraphed and confirmed to Citizens,
Inc., 400 East Anderson Lane, Austin, Texas 78752, Attention: President,
facsimile: (512) 836-9785, with a copy to Reid Godbolt, Esq., Jones & Keller,
P.C., 1625 Broadway, 16th Floor, Denver, Colorado 80202, facsimile:
(303) 573-0769.
14. Definitions of Certain Terms. The terms which follow, when used in this
Agreement, shall have the meanings indicated.
“Business Day” shall mean any day other than a Saturday, a Sunday, a legal
holiday, a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City or any day on which the New York
Stock Exchange is not open for trading.
“Effective Date” shall mean each date and time that the Registration Statement
(and any post-effective amendment or amendments thereto) became or becomes
effective.
“To the Company’s knowledge” and words of similar import shall mean the
Company’s actual knowledge based on reasonable due diligence.
15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
16. Placement Agents’ Information. The parties hereto acknowledge and agree
that, for all purposes of this Agreement, the Placement Agents’ Information
consists solely of the statements concerning the Placement Agents contained in
the first paragraph under the heading “Plan of Distribution” in the Prospectus
Supplement.
17. Partial Unenforceability. The invalidity or unenforceability of any Section,
paragraph or provision of this Agreement shall not affect the validity or
enforceability of any other Section, paragraph or provision hereof. If any
Section, paragraph or provision of this Agreement is for any reason determined
to be invalid or unenforceable, there shall be deemed to be made such minor
changes (and only such minor changes) as are necessary to make it valid and
enforceable.

30



--------------------------------------------------------------------------------



 



18. General. This Agreement constitutes the entire agreement of the parties to
this Agreement and supersedes all prior written or oral and all contemporaneous
oral agreements, understandings and negotiations with respect to the subject
matter hereof. In this Agreement, the masculine, feminine and neuter genders and
the singular and the plural include one another. The section headings in this
Agreement are for the convenience of the parties only and will not affect the
construction or interpretation of this Agreement. This Agreement may be amended
or modified, and the observance of any term of this Agreement may be waived,
only by a writing signed by the Company and the Placement Agents.
19. Counterparts. This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
20. Consent to Act as Representative. Oppenheimer & Co. Inc. (“Oppenheimer”),
consents and agrees that Oppenheimer will act as Representative of the Placement
Agents under this Agreement and with respect to the sale of the Shares.
Accordingly, each of KeyBanc Capital Markets Inc. and Oppenheimer authorizes
Oppenheimer to manage the Offering and the sale of the Shares and to take such
action in connection therewith as Oppenheimer in its sole discretion deems
appropriate or desirable.
[Signature Page Follows]

31



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of the agreement
between the Company and the Placement Agents, kindly indicate your acceptance in
the space provided for that purpose below.

                  Very truly yours,    
 
                CITIZENS, INC.    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Accepted as of
the date first above written:
OPPENHEIMER & CO. INC.

         
By:
       
 
 
 
Name:    
 
  Title:    

32



--------------------------------------------------------------------------------



 



Schedule I
Placement Agents
     OPPENHEIMER & CO. INC.
     KEYBANC CAPITAL MARKETS INC.

33



--------------------------------------------------------------------------------



 



Schedule II
Pricing Information
The Pricing Information consists of the initial price to the public of the
Shares.

34



--------------------------------------------------------------------------------



 



Schedule III
Issuer Free Writing Prospectus(es)
The pricing supplement / term sheet being filed by the Company with the
Commission pursuant to Rule 433 of the Regulations on November 29, 2007.

35



--------------------------------------------------------------------------------



 



Schedule IV
List of Subsidiaries
CICA Life Insurance Company of America (CICA) (f/k/a Citizens Insurance Company
of America), a Colorado corporation which is 100% owned by the Company.
CICA has the following Subsidiaries:

  •   Citizens National Life Insurance Company (CNLIC) (f/k/a Combined
Underwriters Insurance Company (Combined)), a Texas corporation which is 100%
owned by CICA.     •   Computing Technology, Inc. (CTI), a Colorado corporation
which is 100% owned by CICA.     •   Funeral Homes of America, Inc. (FHA), a
Louisiana corporation which is 100% owned by CICA.     •   Insurance Investors,
Inc. (III), a Texas corporation which is 100% owned by CICA.     •   Security
Plan Life Insurance Company (SPLIC), a Louisiana corporation which is 100% owned
by CICA.

  •   Security Plan Fire Insurance Company (SPFIC), a Louisiana corporation
which is 100% owned by SPLIC.

CICA has the following affiliate:

  •   Integrity Capital Corporation (ICC), an Indiana corporation which is 13.1%
owned by CICA.

  •   Integrity Capital Insurance Company (ICIC), an Indiana corporation which
is 100% owned by ICC.

36



--------------------------------------------------------------------------------



 



Exhibit A
[Form of Subscription Agreement]
 

37



--------------------------------------------------------------------------------



 



Exhibit B
[Form of Lock-Up Agreement]
 

38



--------------------------------------------------------------------------------



 



Exhibit C
[Form of Opinion of Company’s Counsel]
 

39